 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     DANIEL LEE EVERSON
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                CASE NO. 1:18-po-00221-SAB
                                         )
11                     Plaintiff,        )                JOINT MOTION TO TERMINATE
                                         )                PROBATION PURSUANT TO 18 U.S.C.
12                                       )                § 3564(c) AND ORDER
     vs.                                 )
13                                       )
                                         )
14   DANIEL LEE EVERSON,                 )
                                         )                Judge: Hon. Stanley A. Boone
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18          The parties by and between the parties hereto, through their respective counsel, WILLIAM

19   B. TAYLOR, Special Assistant United States Attorney, counsel for plaintiff, and CAROL ANN

20   MOSES, counsel for Defendant, hereby move pursuant to 18 U.S.C. § 3564(c) to terminate early
21   the Defendant’s probation because the Defendant has satisfied all conditions of probation.

22   Presently, the Defendant’s probation is set to expire on March 20, 2020.

23          The Defendant was sentenced by this court on March 21, 2019 to 12 months of probation

24   unsupervised with the conditions of probation to pay a $10 special assessment fee and a $30.00

25   processing fee, 50 hours of community service, and obey all laws.

26          The parties stipulate that the Defendant has completed all of his sentencing obligations by

27   paying his fine, completing community service, and obeying all laws, therefore the parties request

28   termination of the Defendant’s probation at this time.



     1
 1            WHEREFORE, the parties request that the Defendant’s term of probation be early

 2   terminated pursuant to 18 U.S.C. § 3564(c).

 3

 4   DATED: January 13, 2020                               /s/ Carol Ann Moses                 s
                                                           CAROL ANN MOSES
 5                                                         Attorney for Defendant,
                                                           DANIEL LEE EVERSON
 6

 7
     DATED: January 13, 2020                               /s/ William B. Taylor              r
 8                                                         WILLIAM B. TAYLOR
                                                           Special Assistant United States Attorney
 9

10
                                                   ORDER
11

12            Pursuant to the joint motion of the parties to terminate early the Defendant’s term of

13   probation in Case No. 1:18-po-00221-SAB, the Court has considered the factors under 18 U.S.C.
14   § 3553(a) to the extent applicable and is satified that such action is warranted by the conduct of
15
     the Defendant and that the termination is in the interst of justice and hereby discharges the
16
     Defendant from his probationary term under 18 U.S.C. § 3564(c).
17

18
     IT IS SO ORDERED.
19
     Dated:     January 13, 2020
20                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28



     2
